DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  
The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 8, 9, 11, 13, 22, 23 and 65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 9, 20, 21, 28, 33, 37, 38, 41, 42, 68 and 69 of co-pending Application No. 16/499,713 (‘713 application). 
Although the claims at issue are not identical in that independent claims 1, 68 and 69 of the 713 application limit the organic fluid component of its claimed suspension as water-miscible whereas the present independent claims do not limit its organic fluid component, they are not patentably distinct from each other because both sets of claims are drawn to a readily water-dispersible beta-glucan (BG) suspension including an organic fluid that comprises an alcohol, an alpha-hydroxyl acid alkyl ester, a polyalkylene glycol alkyl ether, or a combination thereof; and a BG; wherein the suspension is sufficient such that mixing with water at a shear rate less than about 40,000 s'* forms a homogeneous mixture of the BG and the water.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 and 16, and claims 2, 4-6, 8, 9, 11, 13, 22, 23 that depend thereof, are rejected under 35 U.S.C. §112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The present claims are indefinite because independent claims 1 and 65 are drawn to (or require using) a beta-glucan (BG) suspension composition wherein “the suspension is sufficient such that mixing with water at a shear rate less than about 40,000-1s forms a homogeneous mixture of the BG and the water.”  It is unclear from the claim language whether the highlighted limitation is a future intended use of the suspension, a physical property of the composition or, alternatively, a product-by-process limitation of the claimed beta-glucan suspension. 
For purposes of this action, this limitation, this limitation will be treated as a physical property of the claimed beta glucan suspension.  Correction by Applicant is respectfully required in a future reply to this action,

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11, 13, 22, 23 and 65 are rejected under 35 U.S.C. 103 as unpatentable over Donce (USPN 5,306,340 to Donce et al., issued April 26, 1994) in view of Mackenzie (US 2013/0288932 to Mackenzie et al., published October 31, 2013).
Donce discloses using a composition as a cementation spacer during an oil drilling operation, wherein the composition consists essentially of a dispersion of scleroglucan (a 1, 3-beta-glucan compound/polymer, wherein ACTIGUM™ is an exemplary scleroglucan) in water, wherein suitable scleroglucan polymers are nonionic, water-soluble homo-polysaccharides with molecular weights greater than 500,000, and wherein the scleroglucan can be isolated from the fermentation medium and is in the form of a powder or else of a concentrated solution in an aqueous or water/alcohol solvent system (col. 2, lines 13-44; Examples 1-2).  The composition can be prepared by mixing scleroglucan and water at room temperature with stirring wherein the scleroglucan concentration depends upon the preferred viscosity for its application, generally 1 g/l to 20 g/l (not taking into account any mycelium that may accompany the active material) (col. 2, lines 58-65).  
Donce also discloses avoiding formation of lumps in the dispersion composition by combining the scleroglucan with a polyalcohol or a dialdehyde, in a concentrated aqueous solution in an aqueous or water/alcohol, wherein small quantities of water can be added so that the mixture obtained exists in the form of a homogeneous paste wherein the weight ratio between the alcohol and the scleroglucan must be greater than 1, and wherein the paste is generally composed of 10 to 30% by weight of scleroglucan, of 70 to 90% by weight of polyalcohol and of 0 to 10% of water (col. 2, line 65 to col. 3, line 17; Example 1).  Suitable alcohols used to modify/combine with the scleroglucan include alcohols having 2-6 carbon atoms and between 2-6 hydroxyl groups, such as ethylene glycol, propylene glycol, glycerol, hexylene glycol, neopentyl glycol, pentaerythritol, sorbitol, diethylene glycol or dipropylene glycol, wherein the alcohols can also be monoethers having an alkyl chain between 1 and 4, such as 2-methoxyethanol, 2-ethoxyethanol, 2-propoxyethanol, 2-butoxyethanol, 1-methoxy-2-propanol or 2-methoxy-1-propanol (col. 3, lines 18-36).  The water can be soft water, seawater or a brine (saltwater) (col. 3, lines 52-60).
Donce further teaches that a surfactant or weighting agent may be included in the dispersion composition, the latter to viscosify/form a suspension composition and wherein the surfactant stabilizes the rheology of the composition (col. 3, line 61 to col. 4, line 10; Example 3).  The composition has enhanced rheological characteristics suitable for subterranean formation applications, such as highly marked pseudo-plastic behavior with a remarkably high yield point, a low rheology at high shearing that facilitates pumping and placing of the fluid in the well, and excellent displacement of the drilling muds and a perfect isolation of the cement plug, wherein the viscosity of the dispersion composition is thermally stable and thus can be used during oil drillings, fracturing fluids, completion fluids or post-cementation fluids (col. 4, lines 14-52; Examples 5-6, shearing of 340 s-1).  In Example 7, Donce depicts experimental data regarding the compatibility of mixtures of ACTIGUM™ scleroglucan suspension with cement slurries at various shearings (Figure 2).  Even though Donce does not expressly disclose forming a homogeneous mixture/paste at a shear rate of 40,000 s-1 as recited in present claim 1, it is the Examiner’s position that Donce’s dispersed composition, if provided sufficient shearing time, would eventually become homogeneous at such a high shear rate.  It would have been obvious to do so because, as discussed above, a homogeneous paste/composition is preferred by Donce.  
Claim 5 and 8 recites “mixing of the suspension with water for … about 10 seconds to about 48 hours” at a specified shear rate and at a specified pressure, respectively.  These are a product-by process limitations.  A product by process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113:  
Although physical properties recited in the present claims for composition may not be specifically taught in Donce for its disclosed BG suspension composition, because Donce’s composition comprises the same components (scleroglucan, water, alcohol/glycol) in the same weight percent ranges as the BG suspension composition recited in present independent claims, they should possess the same physical properties, such as transmittance (claim 9), filterability ration (claim 11) and the “suspension as sufficient such that mixing with water at a … shear rate less than about 40,000-1s forms a homogeneous mixture of the BG and the water” recited in present claims 1, 4 and 65  .
Donce does not expressly disclose its dispersion composition containing schizophyllan as recited in present claim 23 or the salt content in its brine (present claim 13).
However, Mackenzie teaches scleroglucan and schizophyllan as commonly used biopolymers in the oil industry in drilling, treatment and completion fluids, particularly, as added to the fluid to increase its viscosity and/or suspending properties ([0007]; [0010]; [0018]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time that the claimed invention was made to select/include schizophyllan in Donce’s composition for viscosifying a water-based drilling fluid in a drilling operation.  It would have been obvious to attain a resultant fluid that is more effective when used in a drilling operation due to its enhanced viscosity and suspension properties, as taught by Mackenzie.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  
Moreover, as to specific ranges for weight percentage of components recited in the present claims, such as salt content in claim 13 (Donche’s brine is saltwater), generally, differences in size or in weight/volume percentages ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical.  In re Rose, 105 USPQ 237 (CCPA 1954); In re Rinehart, 189 USPQ 143, 148 (CCPA 1976).  See also, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Donce and Mackenzie.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

February 27, 2021